DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Responsive to communication filed on 6 April 2022.

Reason for Second Non-Final Office Action
The previous office action did not reject claims 9-16 under 35 USC 101.  Accordingly, a second non-final rejection has been generated to address the rejection of claims 9-16 under 35 USC 101.

Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:  “… a memory device , the memory …” should be “… a memory device[[ ]], the memory …”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "circuitry for allocating" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it contains a reference to “the resource manager”, however, that elements lacks antecedent basis.  Claims 2-8 depend on claim 1; therefore, they are rejected for the same reasons. Appropriate action is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites “one or more machine-readable storage media” which may include a non-statutory signal (i.e. propagation/transitory media), given its broadest reasonable interpretation. A product is a tangible physical article or object, some form of matter, which a signal is not. A signal, a form of energy, does not fall within one of the four statutory classes of § 101. As such, the claimed "one or more machine-readable storage media" is not limited to embodiments that fall within a statutory category of invention (see MPEP 2106). The Examiner recommends the applicant amend the claims to recite “one or more non-transitory machine-readable storage media”.  Claims 10-16 depend on claim 9; therefore, they are rejected for the same reasons.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6, 9, 12, 14, 17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2016/0266923).

Regarding claim 1, Miyoshi teaches: A device for migrating virtual machines, the device comprising: 
a communication circuit (¶ 62, “a Network Interface Card (NIC) 114”); and 
a compute engine (¶ 63, “The CPU 101 is a processor including an operating circuit that executes instructions of programs”) to: 
identify a compute device of a plurality of compute devices for a virtual machine (VM) instance (¶ 36, “The information processing apparatuses 10 and 10a are computers (physical machines) that are able to run one or more virtual machines with virtualization technology”), wherein each of the compute devices is communicatively coupled to the resource manager server (¶ 52, “The LAN 31 and SAN 32 are independent networks, and the server apparatuses 100 and 100a are each connected to the LAN 31 and the SAN 32 individually”); 
allocate a first set of resources of the identified compute device for the VM instance (¶ 4, “The management software allocates physical hardware resources available in the physical machine, such as Central Processing Unit (CPU) cores or Random Access Memory (RAM) space, to the virtual machines placed on the physical machine”); 
transmit a memory allocation request to a memory pool controller of a memory device (¶ 133, “(S12) The virtual machine activation unit 121 sends a memory request specifying the size of the logical address space 54 to the memory pool 200 via the expansion bus 33”), the memory allocation request to cause the memory pool controller to associate a region of memory in a memory pool with the compute device (¶ 134, “(S13) In primary, the area allocation unit 221 selects a storage area of specified size from free RAM resources (memory pool) of the memory pool 200”; ¶ 39, “The memory apparatus 20 also stores management information 22 that maps information related to the information processing apparatus 10 to a storage area storing the data 21 in the memory apparatus 20”), the region of memory to store data associated with the VM instance, wherein the memory pool is maintained at the memory device, the memory device being remote to the compute device (Fig. 8, ¶ 111, “The virtual machine activation unit 121 registers the virtual machine in the virtual machine management table 231 stored in the memory pool 200”); 
cause a creation of the VM instance on the compute device (¶ 110, “the virtual machine activation unit 121 starts the specified virtual machine on the server apparatus 100”); 
allocate, in response to a determination that the VM instance is to be migrated (¶ 153, “(S30) The virtual machine migration unit 123 notifies the migration destination server apparatus 100a of the size of the logical address space 54 used by the virtual machine 50 via the LAN 31”), a second set of resources of another compute device of the plurality of compute devices for the VM instance (¶ 87, “The hypervisor 120a of the migration destination server apparatus 100a allocates resources available in the server apparatus 100a to the virtual machine 50”); 
cause a migration of the VM instance to the other compute device (¶¶ 165-6, “the virtual machine 50 is migrated”); 
transmit a memory reassociation request to the memory pool controller, the memory reassociation request to include information to cause the memory pool controller to reassociate the region of memory in the memory pool with the other compute device, the region of memory to continue to store data associated with the VM instance, the memory device being remote to the other compute device (¶ 44, “the updated management information 22 maps the information related to the information processing apparatus 10a to the storage area storing the data 21 in the memory apparatus 20. The migration of the virtual machine 3 is now complete. This migration does not involve moving the data 21”); and 
cause a start-up of the VM instance on the other compute device (¶ 45, “After migrating the virtual machine 3, the information processing apparatus 10a accesses the memory apparatus 20 on the basis of the mapping information 11a and runs the virtual machine 3 using the data 21”).
Miyoshi does not expressly disclose transmitting a memory reassociation request; however, a person having ordinary skill in the art would have found this obvious based on Miyoshi’s disclosure of information processing apparatus 10a updating management information 22 stored in the memory apparatus 20 (Figure 1 and ¶ 44).  The management information 22 (Figure 1) maps information related to the information processing apparatus 10 to a storage area storing data 21 in the memory apparatus 20 (¶ 39).  Therefore, updating the mapping corresponds to the claimed reassociation request.

Regarding claim 4, Miyoshi teaches: the memory allocation request to cause the memory pool controller to associate the region of memory in the memory pool with the compute device comprises the memory allocation request to cause the memory pool controller to map the region of memory to the compute device, the mapped region of memory to store data associated with the VM instance (¶ 39, “The memory apparatus 20 also stores management information 22 that maps information related to the information processing apparatus 10 to a storage area storing the data 21 in the memory apparatus 20”).

Regarding claim 6, Miyoshi teaches: the memory reassociation request to include information to cause the memory pool controller to reassociate the region of memory in the memory pool with the other compute device comprises the memory reassociation request to cause the memory pool controller to map the region of memory to the other compute device based on the information, the region of memory to continue to store data associated with the VM instance (¶ 44, “the updated management information 22 maps the information related to the information processing apparatus 10a to the storage area storing the data 21 in the memory apparatus 20. The migration of the virtual machine 3 is now complete. This migration does not involve moving the data 21”).

Claim(s) 9, 12, 14, 17, 20, and 22 correspond(s) to claim(s) 1, 4, and 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2-3, 7-8, 10-11, 15-16, 18-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi, as applied above, and further in view of Wahlert et al. (US 2007/0271560).

Regarding claim 2, Miyoshi does not teach, however, Wahlert et al. teach: to allocate the first set of resources of the compute device comprises to (i) determine a set of resources required by a workload to be processed by the VM instance and (ii) allocate the first set of resources of the compute device as a function of the determined required set of resources (¶ 9, “a system and method are provided with regard to a candidate virtual machine (VM) and a candidate host computing device (host) upon which the candidate VM is potentially to be deployed. Such system and method are for assisting in determining whether to deploy the candidate VM to the candidate host, taking into consideration resources available from the candidate host and resources required by the candidate VM”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of to allocate the first set of resources of the compute device comprises to (i) determine a set of resources required by a workload to be processed by the VM instance and (ii) allocate the first set of resources of the compute device as a function of the determined required set of resources, as taught by Wahlert et al., in the same way to the allocating a first set of resources, as taught by Miyoshi. Both inventions are in the field of allocating resources to virtual machines, and combining them would have predictably resulted in a system that “allow[s] [a] candidate VM 12 to run as deployed”, as indicated by Wahlert et al. (¶ 40).

Regarding claim 3, Wahlert et al. teach: to allocate the first set of resources of the compute device further comprises to (i) identify available resources of each of the plurality of compute devices (claim 1, “calculating a sub-rating for each of several resources available from the candidate host, the sub-rating for the resource corresponding to an amount of the resource that is free after the candidate VM is deployed to the candidate host”) and (ii) allocate the first set of resources of the compute device as a function of the identified available resources (claim 1, “deploy the candidate VM to the candidate host taking into consideration resources available from the candidate host and resources required by the candidate VM”).

Regarding claim 7, Wahlert et al. teach: the created VM instance processes a workload while running on the compute device and wherein to allocate the second set of resources of the other compute device comprises steps to (i) retrieve a set of resources required by the workload being processed by the VM instance and (ii) allocate the second set of resources of the compute device as a function of the retrieved required set of resources (claim 1, “deploy the candidate VM to the candidate host taking into consideration resources available from the candidate host and resources required by the candidate VM”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the created VM instance processes a workload while running on the compute device and wherein to allocate the second set of resources of the other compute device comprises steps to (i) retrieve a set of resources required by the workload being processed by the VM instance and (ii) allocate the second set of resources of the compute device as a function of the retrieved required set of resources, as taught by Wahlert et al., in the same way to the allocating a first set of resources, as taught by Miyoshi. Both inventions are in the field of allocating resources to virtual machines, and combining them would have predictably resulted in a system that “allow[s] [a] candidate VM 12 to run as deployed”, as indicated by Wahlert et al. (¶ 40).

Regarding claim 8, Wahlert et al. teach: to allocate the second set of resources of the other compute device further comprises to (i) identify available resources of candidate compute devices different from the compute device of the plurality of4Attorney Docket No.: AA3565-US compute devices (¶ 10, “A sub-rating is calculated for each of several resources available from the candidate host”), (ii) find, among the candidate compute device, the other compute device with the identified available resources capable of meeting the set of resources required by the workload (¶ 40, “A hard requirement would be defined as a requirement that must be met for the candidate VM 12 to be deployed to a candidate host 14”), and (iii) allocate the second set of resources of the other compute device as a function of the retrieved required set of resources and the identified available resources capable of meeting the set of resources required by the workload (¶ 10, “Thereafter, the candidate VM is deployed to the selected host”).

Claim(s) 10-11, 15-16, 18-19, and 23-24 correspond(s) to claim(s) 2-3 and 7-8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi, as applied above, and further in view of Cucinotta et al.  (US 2016/0210166).

Regarding claim 5, Miyoshi does not teach, however, Cucinotta et al. teach: to cause the migration of the VM instance to the other compute device comprises to transmit one or more threads associated with a workload associated with the VM instance to the other compute device (¶ 33, “This migration is done using standard data and thread migration techniques, i.e., the state associated with each request being migrated is copied to the destination VM”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of to cause the migration of the VM instance to the other compute device comprises to transmit one or more threads associated with a workload associated with the VM instance to the other compute device, as taught by Cucinotta et al., in the same way to the migration, as taught by Miyoshi. Both inventions are in the field of migrating virtual machines, and combining them would have predictably resulted in “migrating a data session”, as indicated by Cucinotta et al. (¶ 1).

Claim(s) 13 and 21 correspond(s) to claim(s) 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199